Title: To James Madison from Thomas Jefferson, 18 October 1825
From: Jefferson, Thomas
To: Madison, James


        
          Monticello Oct. 18. 1825
        
        Every thing is going on smoothly at the University. The Students are attending their schools more assiduously, and looking to their Professors with more respect. The authority of the latter is visibly strengthened, as is the confidence of those who visit the place, and the effect, on the whole, has been visibly salutary. The Professors are all lecturing, the two Cantabs

however somewhat in the pouts as yet. I sent a copy of the new enactments the other day, with a request they might be read to the schools, at their lectures, for promulgation. The other Professors did it, these did not, nor say why.
        My rides to the University have brought on me great sufferings, reducing my intervals of ease from 45. to 20 minutes. This is a good index of the changes occurring.
        I was taken in by Browere. He said his operation would be of about 20. minutes and less unpleasant than Houdon’s method. I submitted therefore without enquiry. But it was a bold experiment on his part on the health of an Octogenary, worn down by sickness as well as age. Successive coats of thin grout plaistered on the naked head, and kept there an hour, would have been a severe trial of a young and hale person. He suffered the plaister also to get so dry that separation became difficult & even dangerous. He was obliged to use freely the mallet & chissel to break it into pieces and get off a piece at a time. These thumps of the mallet would have been sensible almost to a loggerhead. The family became alarmed, and he confused, till I was quite exhausted, and there became real danger that the ears would separate from the head sooner than from the plaister. I now bid adieu for ever to busts & even portraits.
        I do not know whether you are acquainted with Colo. Bernard Peyton, commissn. mercht of Richmond, as honest and worthy a man as lives, and the most punctual in business I ever knew. He understands that Lay, your correspondent there, is become bankrupt, and he would gladly serve you there. He has been my homme d’affaires these 10. or 12. years, and I never had one who in the smallest as well as greater matters was so kind and zealous. He has the business of this nbhood. generally, and that of the Staunton country. I know that these connections are dictated often by very special and personal considerations, and my mention of him is only ut valeat quantum valere debet. Ever and affectionately yours
        
          Th: Jefferson
        
      